                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEBRASKA

    MARC MCCLURE,

                             Plaintiff,                                                 8:19CV106

          vs.                                                                    AMENDED
                                                                          CASE PROGRESSION ORDER
    IES COMMERCIAL, INC.,

                             Defendant.

        This matter comes before the Court on the parties’ Joint Motion for Extension of Case
Progression Deadlines (Filing No. 26). After review of the parties’ motion, the Court finds good
cause to grant the requested extensions. Accordingly,

        IT IS ORDERED that the Joint Motion for Extension of Case Progression Deadlines
(Filing No. 26) is granted, and the final progression order is amended as follows:

                1)   The pretrial conference and trial in this matter are cancelled and will be reset at a
                     later date.

                2)   The deadline for the Defendant to identify expert witnesses expected to testify at
                     the trial, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained
                     experts, (Fed. R. Civ. P. 26(a)(2)(C)), is March 27, 2020.

                3)   The deadlines for complete expert disclosures1 for all experts expected to testify
                     at trial, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained
                     experts, (Fed. R. Civ. P. 26(a)(2)(C)), are:

                            For the plaintiff:                    January 5, 2020
                            For the defendant:                    March 27, 2020
                            Plaintiff’s rebuttal:                 April 30, 2020

                4)   The deadline for completing written discovery under Rules 33, 34, and 36 of the
                     Federal Rules of Civil Procedure is June 30, 2020. Motions to compel discovery
                     under Rules 33, 34, and 36 must be filed by July 14, 2020.

                     Note: A motion to compel, to quash, or for a disputed protective order shall not
                     be filed without first contacting the chambers of the undersigned magistrate judge
                     to set a conference for discussing the parties’ dispute.


1
  While treating medical and mental health care providers are generally not considered “specially retained experts,”
not all their opinions relate to the care and treatment of a patient. Their opinion testimony is limited to what is stated
within their treatment documentation. As to each such expert, any opinions which are not stated within that expert’s
treatment records and reports must be separately and timely disclosed.
   5)    A status conference to discuss case progression and the parties’ interest in
         settlement will be held with the undersigned magistrate judge on Monday, July
         20, 2020, at 9:00 a.m. by telephone. Counsel shall use the conferencing
         instructions assigned to this case to participate in the conference.

   6)    The deposition deadline is October 23, 2020.

   7)    A status conference to discuss dispositive motions, the pretrial conference and
         trial dates, and settlement status will be held with the undersigned magistrate
         judge on Friday, October 30, 2020, at 11:00 a.m. by telephone. Counsel shall
         use the conferencing instructions assigned to this case to participate in the
         conference.

   8)    The deadline for filing motions to dismiss and motions for summary judgment is
         November 20, 2020.

   9)    The deadline for filing motions to exclude testimony on Daubert and related
         grounds is January 31, 2021.

   10) The parties shall comply with all other stipulations and agreements recited in their
       Rule 26(f) planning report that are not inconsistent with this order.

   11) All requests for changes of deadlines or settings established herein shall be
       directed to the undersigned magistrate judge. Such requests will not be considered
       absent a showing of due diligence in the timely progression of this case and the
       recent development of circumstances, unanticipated prior to the filing of the
       motion, which require that additional time be allowed.


Dated this 5th day of November, 2019.
                                             BY THE COURT:

                                             s/Michael D. Nelson
                                             United States Magistrate Judge
